



Exhibit 10.2


AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as
of April 30, 2016 (the "Effective Date"), by and between BKFS I MANAGEMENT,
INC., a Delaware corporation (the "Company"), and TONY OREFICE (the "Employee")
and amends that certain Employment Agreement dated as of January 3, 2014,
Amendment to Employment Agreement dated as of September 2, 2014, and Amendment
No. 2 to Employment Agreement dated as of January 3, 2016 (the “Agreement”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Section 9(c) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof: “Termination due to Death or Disability. If Employee’s
employment is terminated during the Employment Term due to death or Disability,
the Company shall pay Employee (or to Employee’s estate or personal
representative in the case of death), as soon as practicable, but not later than
the sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; plus (ii) a prorated Annual Bonus based upon the target Annual
Bonus Opportunity in the year in which the Date of Termination occurred (or the
prior year if no target Annual Bonus Opportunity has yet been determined)
multiplied by the percentage of the calendar year completed before the Date of
Termination. Additionally, Subject to Section 27(b) hereof, all stock option,
restricted stock, profits interest and other equity-based incentive awards
granted by the Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable.”
IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
By:
BKFS I MANAGEMENT, INC.


/s/ Thomas J. Sanzone
 
Its:
Chief Executive Officer
 
 
 
 
TONY OREFICE
 
 
/s/ Tony Orefice






